Conviction is for theft of cattle; punishment, two years in the penitentiary.
The caption of the transcript fails to show the adjourning date of the term of the trial court.
The recognizance is fatally defective. The requisites of an appeal bond or recognizance on appeal are set out in Article 817, C. C. P. The recognizance in the present case is an appearance recognizance only to the trial court. It nowhere requires appellant to abide the action of this court. On account of such defects the appeal must be dismissed. Appellant will have fifteen days from this date to file an appeal bond under Article 818, C. C. P., and bring it forward to this court in connection with a motion to reinstate his appeal if he so desires.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.